     Case 8:17-cv-02355-AAS Document 25 Filed 08/31/20 Page 1 of 4 PageID 883




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

PAUL PRUITT,

        Plaintiff,
v.                                                    Case No. 8:17-cv-2355-T-AAS

ANDREW SAUL,
Commissioner of Social Security,

      Defendant.
______________________________________/

                                         ORDER

        Paul Pruitt’s attorney Michael A. Steinberg moves for an award of $9,950 in

attorney’s fees under 42 U.S.C. Section 406(b). (Doc. 23). The Commissioner opposes

the amount of fees sought.1 (Doc. 24).

        Mr. Pruitt applied for disability insurance benefits.    (Tr. 184–87).   After

disability specialists denied his applications initially and after reconsideration, Mr.

Pruitt requested a hearing before an Administrative Law Judge (ALJ), who found

Mr. Pruitt not disabled. (Tr. 14–85, 88–104, 112–120). The Appeals Council denied

Mr. Pruitt’s request for review of the ALJ’s decision. (Tr. 3–8). Mr. Pruitt then filed

a complaint in this court. (Doc. 1). The court remanded the ALJ’s decision, and the

Clerk later entered judgment for Mr. Pruitt. (Docs. 17, 18).

         The Commissioner found Mr. Pruitt disabled on remand, and the Social


1 At Mr. Steinberg’s request, the court deferred ruling on the motion for thirty days
to allow Mr. Pruitt the opportunity to consult outside counsel. (Doc. 23, p. 1).
                                          1
    Case 8:17-cv-02355-AAS Document 25 Filed 08/31/20 Page 2 of 4 PageID 884




Security Administration (Administration) issued a Notice of Award. (Doc. 23-2).

Under Section 406(b), when a court enters judgment favorable to a Social Security

claimant represented by counsel, the court may award attorney’s fees not to exceed

twenty-five percent of the claimant’s total past-due benefits. 42 U.S.C. § 406(b)(1)(A).

The Administration withheld $35,759 (twenty-five percent of Mr. Pruitt’s past-due

benefits) for attorney’s fees. (Doc. 35-2).

       Mr. Steinberg states he has no fee agreement with Mr. Pruitt. (Doc. 23, p. 6).

Without a valid agreement addressing fees for court-level representation, applying

the lodestar method for calculating a reasonable fee is proper. See Sanfilippo v.

Comm’r of Soc. Sec, No. 8:04-CV-2079-T-27MSS, 2008 WL 1957836, at *3 (M.D. Fla.

May 5, 2008) (“In the absence of a contingent fee agreement, the most useful starting

point for determining a reasonable fee is the ‘lodestar’-the number of hours

reasonably expended multiplied by a reasonable hourly rate.”) (citation omitted). Mr.

Steinberg requests $9,950 in attorney fees for 19.9 hours. (Doc. 23, pp. 6-7). Mr.

Steinberg requests a reasonable hourly rate of $200 but contends the court should

apply a multiplier.2 (Id. at p. 7).

       In determining a reasonable fee, the court should consider the Gisbrecht

principles—including the character of the representation, the results achieved, and

the balance between the benefits and the time counsel spent on the case. Gisbrecht


2 The Commissioner does not oppose Mr. Steinberg’s hourly rate, nor the number of
hours billed. (Doc. 24, p. 2). Rather, the Commissioner objects to Mr. Steinberg’s
request for a multiplier. (Id.).
                                         2
  Case 8:17-cv-02355-AAS Document 25 Filed 08/31/20 Page 3 of 4 PageID 885




v. Barnhart, 535 U.S. 789, 791 (2002). After review of Mr. Steinberg’s billing records

and services rendered, the court concludes Mr. Steinberg adequately represented Mr.

Pruitt and obtained a favorable result. (See Doc. 23-1).    The court finds an hourly

rate of $200 per hour with a 2.5 multiplier is appropriate. See Lloyd v. Colvin, No.

13-23282-CIV, 2019 WL 2254948, at *2 (S.D. Fla. Apr. 18, 2019) (applying a 2.5

multiplier to counsel’s request for Section 406(b) fees with no valid contingency fee

agreement). Thus, Mr. Steinberg may recover attorney’s fees under Section 406(b)

for 9,950 (19.9 x $200 x 2.5).

      The court awarded Mr. Steinberg $3,885.67 in attorney’s fees under the Equal

Access to Justice Act (EAJA). (Doc. 22). However, Mr. Steinberg states he has was

not paid this fee. (Doc. 23, p. 3). When an attorney receives attorney’s fees under the

EAJA and Section 406(b), the attorney must refund the smaller fee. Gisbrecht v.

Barnhart, 535 U.S. 789, 796 (2002) (quotation and citation omitted); DeRoche v.

Comm’r of Soc. Sec., No. 2:14-CV-189-FtM-CM, 2019 WL 931957, at *1 (M.D. Fla.

Feb. 26, 2019) (citations and footnotes omitted).     If Mr. Steinberg had received

attorney’s fees under the EAJA, the fees would have to be refunded.

      Accordingly, Mr. Steinberg’s motion for attorney’s fees under Section 406(b)

(Doc. 23) is GRANTED. Mr. Steinberg is awarded $9,950 in attorney’s fees under

42 U.S.C. Section 406(b).




                                          3
Case 8:17-cv-02355-AAS Document 25 Filed 08/31/20 Page 4 of 4 PageID 886




   ORDERED in Tampa, Florida on August 31, 2020.




                                   4
